Issuer Free Writing Prospectus Filed pursuant to Rule 433(d) Registration Statement No. 333-167799 950 S. Yosemite Street F2 #339 Greenwood Village, Colorado 80111 ph. # (303) 221 7223 www.fullthrottleikr.com INVESTMENT OPPORTUNITY IN A COLORADO START UP COMPANY Full Throttle Indoor Kart Racing™ plans to open an upscale entertainment experience in the Denver Metro Area featuring wheel to wheel racing in high performance race karts.We plan to be housed inside a climate controlled facility with high performance go-karts with Formula 1 inspired and designed tracks. In addition to racing, we plan to have well equipped meeting and party rooms, an arcade and a sports bar / restaurant. We believe our business will generate sustainable cash flow within a year of beginning operations and create up to thirty full and part time positions per location. We also believe the indoor kart racing industry in the United States is in its infancy with substantial growth potential. In order to finance our development plans, we are offering up to 350,000 Shares at $10.00 per Share in a minimum offering of 190,000 shares ($1,900,000) and a maximum offering of 350,000 shares ($3,500,000) which would represent sixty five percent of the ownership of Full Throttle Indoor Kart Racing if all of the shares are sold. No underwriter or sales agent has been engaged for the offering however we may pay a finder’s fee of up to five percent for investor referrals. We have filed a registration statement (including a prospectus) with the United States Securities and Exchange Commission and the Colorado Division of Securities for the offering of our common stock. Before you invest, you should read the prospectus in that registration statement and other documents we have filed with the SEC for more complete information about us and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, you may access these documents on our website (www.fullthrottleikr.com). You may email us a request for these documents at info@fullthrottleikr.com or we will send you the prospectus if you request it by calling 303-221-7223. Full Throttle Indoor Kart Racing Projections Notes on Projections • All Financial projections are based upon assumptions of management and input we have received and believe to be true. • Because these forward-looking statements involve risks and uncertainties, including those described in the “Risk Factors” section of the Prospectus, our actual operating results and financial performance may prove to be very different from what we have predicted. • Please refer to “Use of Proceeds” in the Prospectus • For conservatism, potential distributions in the following income and expense projectionsare not included.Distribution amounts will be determined by Board of Directors. Projectionsand Assumptions for Single Track Model Capacity Calculation * For special group or corporate events up to 16 adult karts could be on track Adult Races Merchandising ▪ 50% @ $25/race ▪ $5.00/adult customer/yr ▪ 50% @ $20/race ▪ 50% of adults buy memberships Food and Beverage ▪ 10% of $10/person/yr Junior/Kid Races ▪ Average $17/race Arcade ▪ $20k/yr from revenue sharing Kart Operating Expenses ▪ Kart Maintenance and Repair Per Race: $.44 Advertising ▪ Fuel Cost Per Race (Assume $4.00 / Gal): $.40 ▪ $100k/yr @ 25% Gross Margin Meeting Room Rentals No Income from meeting room rental are assumed in forecasts
